1    Luke Busby
     NV Bar# 10319
2    316 California Ave., #82
     Reno, NV 89509
3
     O: 775.453.0112
4    luke@lukeandrewbusbyltd.com
     Designated Resident Nevada Counsel for Plaintiff Kirstin Blaise Lobato
5
     Elizabeth Wang*                               David Owens*
6    LOEVY & LOEVY                                 LOEVY & LOEVY
     2060 Broadway, Ste. 460                       100 S. King St., #100-748
7    Boulder, CO 80302                             Seattle, WA 98104
     O: 720.328.5642                               O: 312.243.5900
8    elizabethw@loevy.com                          david@loevy.com
9    Megan Pierce*
10   LOEVY & LOEVY
     311 N. Aberdeen St., 3rd Fl.
11   Chicago, IL 60607
     O: 312.243.5900
12   megan@loevy.com
     *Admitted pro hac vice
13   Counsel for Plaintiff Kirstin Blaise Lobato
14                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
15

16   KIRSTIN BLAISE LOBATO,                   )
                                              ) Case No. 2:19-cv-01273-RFB-EJY
17         Plaintiff,                         )
     v.                                       ) Judge Richard F. Boulware, II
18                                            )
19   LAS VEGAS METROPOLITAN                   ) Magistrate Judge Elayna J. Youchah
     POLICE DEPARTMENT, NEVADA,               )
20   THOMAS THOWSEN, and JAMES                )   STIPULATION AND PROPOSED
     LAROCHELLE,                              )  ORDER EXTENDING DEADLINE
21                                            )      TO FILE ESI PROTOCOL
           Defendants.
22                                                           (First Request)

23         Plaintiff Kirstin Blaise Lobato, by and through counsel of record, and

24   Defendants Las Vegas Metropolitan Police Department, Thomas Thowsen, and

25   James LaRochelle, through their counsel of record, hereby stipulate and agree that

26   the time for the parties to file their ESI protocol should be extended by one week—

27   from October 18, 2019, until and including October 25, 2019.

28
                                               1
1          The instant filing is the first request for an extension of time for the parties

2    to file their ESI protocol. The parties filed their Rule 26(f) Report on September 12,

3    2019. ECF 23. The deadline in this report for the parties to file their ESI protocol

4    was October 18, 2019. An additional one-week extension is necessary because both

5    parties have been occupied with initial disclosures and briefing Defendants’ Motion

6    to Dismiss (ECF 25). This extension will not delay the progress of this case because

7    the parties continue to move forward diligently with discovery.

8          Plaintiff’s counsel has conferred with counsel for Defendants, and the parties

9    have agreed to this extension. Accordingly, Plaintiff and Defendants stipulate that

10   the parties’ deadline to file their ESI protocol should be extended to October 25,

11   2019. This stipulation is made in good faith and not for the purpose of delay.

12

13                                           RESPECTFULLY SUBMITTED,

14

15                                           /s/ Megan Pierce
                                             One of Plaintiff’s Attorneys
16

17                                           /s/ Craig Anderson
                                             One of Defendants’ Attorneys
18

19

20   Luke Busby                                     Craig Anderson
     NV Bar # 10319                                 Kathleen Wilde
21   316 California Ave., #82                       Marquis Aurbach Coffing
     Reno, NV 89509                                 1001 Park Run Drive
22
     O: 775.453.0112
                                                    Las Vegas, NV 89145
23   luke@lukeandrewbusbyltd.com
     Designated Resident Nevada Counsel for         T: (702) 942-2136
24   Plaintiff Kirstin Blaise Lobato                canderson@maclaw.com
                                                    Counsel for Defendants
25
     Elizabeth Wang*                                David B. Owens*
26   Loevy & Loevy                                  Loevy & Loevy
     2060 Broadway, Ste. 460                        100 S. King St., #100-748
27

28
                                                2
     Boulder, CO 80302                                Seattle, WA 98104
1
     T: (312) 243-5900                                T: (312) 243-5900
2    F: (312) 243-5902                                F: (312) 243-5902
     elizabethw@loevy.com                             david@loevy.com
3    *Admitted pro hac vice                           *Admitted pro hac vice
     Counsel for Plaintiff Kirstin Blaise             Counsel for Plaintiff Kirstin Blaise
4
     Lobato                                           Lobato
5
     Megan Pierce*
6    Loevy & Loevy
     311 North Aberdeen St., 3rd Floor
7
     Chicago, IL 60607
8    T: (312) 243-5900
     F: (312) 243-5902
9    megan@loevy.com
     *Admitted pro hac vice
10
     Counsel for Plaintiff Kirstin Blaise
11   Lobato

12
                                            ORDER
13
                                            IT IS SO ORDERED that the above
14                                          Stipulation is hereby GRANTED. The parties
15                                          shall have until October 25, 2019, to file their
                                            ESI protocol.
16

17                                          ____________________________________
18                                          UNITED STATES MAGISTRATE JUDGE

19                                          Dated: October 21, 2019

20

21

22

23

24

25

26
27

28
                                                  3
